 1                                                                                  FILED
                                                                             C, U.S. DISTP,ICT000RT
 2
                                                                             DEC 3 0 2019
 3
 4                                                                           L DISTRICT OF CALIFORNIA
                                                                                              DEPUTY

 5
 6

 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   ) Case No. 8:i9-CR-oo2o4-JVS
ii                        Plaintiff,             )
12                        v.                          ORDER OF DETENTION AFTER
                                                      HEARING
i3   GABRIELLE FRY,
                                                      [Fed. R. Crim. P. 32.1(a)(6); i8 U.S.C.
i4                        Defendant.                  § 3143~a)~
15
i6

i~          The defendant having been arrested in this District pursuant to a warrant issued
i8   by the United States District Court for the Central District of California for alleged
i9   violations of the terms and conditions of his/her supervised release; and
20          The Court having conducted a detention hearing pursuant to Federal Rule of
21   Criminal Procedure 32.i(a)(6) and i8 U.S.C. § 3i4g(a), hereby finds the following:
22         A. (x) The defendant has not met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under i8 U.S.C.
24             § 3i42(b)or (c).
25         B. (x) The defendant has not met his/her burden of establishing by clear and
26             convincing evidence that he/she is not likely to pose a danger to the safety of
27


                                                  1
 i              any other person or the community if released under i8 U.S.C. § 3142(b) or
 2             (c).

 3           These findings are based on: nature ofcurrent allegations which includesfailure

 4   to appear; history ofsubstance abuse; history ofusing at least three aliases; lack of

 5   known bail resources; lack ofstable residence or employment; and lack ofverified

 6   background suggest lack ofamenability to compliance with supervision.

 7           IT THEREFORE IS ORDERED that the defendant be detained pending the final

 8   revocation proceedings.

 9
io   ~. -.      i~ ~. ~
                      ~
                                                    H ORABLE UTUMN D.SPAETH
11                                                  United States Magistrate Judge
12

13

i4

i5
i6

i~

18

ig
20

21

22

23

24

25

26

27

                                                2
